United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1624
Issued: April 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 24, 2018 appellant filed a timely appeal from a March 1, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish bilateral wrist
tendinitis and aggravation of rheumatoid arthritis causally related to the accepted factors of his
federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the prior order of the Board are incorporated herein by reference. The relevant facts are as
follows.
On February 21, 2008 appellant, then a 45-year-old mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed tendinitis in both wrists due to repetitive
motions casing and delivering mail while in the performance of duty. He indicated that he first
became aware of his condition and attributed it to his federal employment on January 23, 2008.
Appellant returned to work on January 28, 2008. On March 4, 2008 OWCP accepted appellant’s
claim for bilateral wrist tendinitis.
On November 18, 2013 appellant filed a notice of recurrence (Form CA-2) alleging that on
September 19, 2013 he required further medical treatment due to an increase in pain in his bilateral
wrists and hands. In support of his claim, he provided a September 24, 2013 note signed by
Dr. Calvin Hicks, a family practitioner, diagnosing tendinitis and rheumatoid arthritis. Dr. Hicks
opined that appellant was totally disabled for the period September 19 through 25, 2013.
In a January 15, 2014 development letter, OWCP requested additional factual and medical
evidence in support of appellant’s September 19, 2013 recurrence claim. It afforded 30 days for a
response.
On January 31, 2014 Dr. Hicks diagnosed bilateral wrist and hand tendinitis from workrelated repetitive movements. He provided physical findings and work restrictions. Dr. Hicks
opined that appellant’s original tenosynovitis and enthesopathy of the wrists and hands was caused
by continuous repetitive activities in the performance of his job duties. He noted that exacerbation
of his condition could occur due to his continued work duties. Dr. Hicks found that appellant
sustained an exacerbation requiring him to stop work in September 2013.
By decision dated May 7, 2014, OWCP denied appellant’s claim for recurrence of
disability commencing September 19, 2013. On September 19, 2014 appellant requested a review
of the written record from an OWCP hearing representative. He resubmitted Dr. Hicks’
January 31, 2014 note and a February 22, 2008 note from Dr. Alan C. Compton, a Board-certified
family practitioner, who examined appellant in 2008 related to his bilateral wrist pain as a result
of work-related repetitive movements. Dr. Compton diagnosed bilateral wrist tendinitis.
By decision dated December 10, 2014, OWCP’s hearing representative reviewed the
written record and affirmed OWCP’s May 7, 2014 decision denying appellant’s claim for
recurrence of disability commencing September 19, 2013. She found no rationalized medical
opinion evidence supporting his claim for a recurrence of disability, commencing September 19,
2013, causally related to his accepted January 23, 2008 employment injury.
On September 30, 2015 appellant, then a 52-year-old mail carrier, filed a second
occupational disease claim (Form CA-2) and attributed his bilateral wrist tendinitis and
2

Docket No. 17-0743 (issued January 23, 2018).

2

aggravation of rheumatoid arthritis to his employment activities while in the performance of duty.
He noted that he first became aware of his condition and first attributed his condition to his federal
employment on November 1, 2013. Appellant noted that he was initially instructed to file a
recurrence claim, but later was instructed to file a new occupational disease claim. His supervisor
noted that he had stopped work on November 15, 2013 and was in leave status from November 15,
2013 until he retired on disability retirement in February 2015.
Appellant reported that his bilateral wrist and hand pain began in January 2008 and became
worse after working for five more years performing repetitive motion. He listed his duties as
repetitive work of casing mail, opening vehicle door, and delivery of a large volume of mail on his
route. Appellant noted that the pain in his wrists and hands was the same condition he had in 2008
which was approved by OWCP in File No. xxxxxx396.
Appellant provided medical records addressing his 2008 occupational disease claim and
ongoing medical treatments. Dr. Compton provided notes dated August 30 and October 16, 2012
and January 4, 2013 diagnosing left hand pain and possible rheumatoid arthritis. Dr. Hicks
examined appellant on September 24, November 1, 12, 13, and 20, 2013 as well as December 23,
2013 due to his history of rheumatoid arthritis and also tendinitis. In January 31, February 26,
April 11, July 1 and 9, August 18, and October 13, 14, and 21, 2014 notes, he diagnosed
rheumatoid arthritis, chronic tendinitis and tenosynovitis, and chronic hand pain. Dr. Hicks opined
that appellant’s rheumatoid arthritis was stable and that his ongoing symptoms were due to his
tendinitis/tenosynovitis. He recommended that appellant change occupations to one that did not
require continuous repetitive hand and arm movements. On June 16, 2014 Dr. Kimberly
Minesinger, an osteopath, diagnosed rheumatoid arthritis, tenosynovitis, rotator cuff syndrome,
arthropathy, and chronic pain. On July 12 and November 3, 2014 Dr. David Pham, an osteopath,
diagnosed rheumatoid disease.
By development letter dated October 30, 2015, OWCP requested additional factual and
medical evidence in support of the September 30, 2015 occupational disease claim. It afforded 30
days for response.
On November 5, 2015 appellant attributed his current condition to casing mail, sorting
mail, as well as opening and closing his vehicle door for the past five years.
In a November 5, 2015 note, Dr. Hicks listed appellant’s dates of treatment from 2013
through 2015 and diagnosed tenosynovitis of the hand, radial styloid tenosynovitis, and
rheumatoid arthritis. He opined that the repetitive nature of appellant’s job caused and exacerbated
his condition. Dr. Hicks noted that appellant’s recent diagnosis of rheumatoid arthritis was also
exacerbated by his job duties.
By decision dated December 4, 2015, OWCP denied appellant’s occupational disease
claim, finding that appellant had not submitted medical evidence of a medical diagnosis in
connection with his employment duties. On December 28, 2015 appellant requested an oral
hearing from an OWCP hearing representative. He resubmitted Dr. Hick’s November 5, 2015
note.

3

Appellant testified at the oral hearing held on August 16, 2016. He asserted that he had
submitted sufficient medical opinion evidence to establish his occupational disease claim.
By decision dated September 29, 2016, OWCP’s hearing representative affirmed and
modified OWCP’s December 4, 2015 decision.3 She found that appellant had established an
occupational injury, but denied the claim as he had not established causal relationship between his
injury and the specific condition for which compensation was claimed.
Appellant appealed the September 29, 2016 decision to the Board. In its January 23, 2018
order,4 the Board directed OWCP to combine File Nos. xxxxxx952 and xxxxxx396 and issue a de
novo decision.
By decision dated March 1, 2018, OWCP denied appellant’s September 30, 2015
occupational disease claim finding that, even after the claims had been administratively combined,
the medical evidence of record was insufficient to establish causal relationship between his
diagnosed condition and his accepted employment duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence

3
Appellant filed a claim for right shoulder injury in 2011, which OWCP accepted for disorders of the bursa and
tendons of the right shoulder, File No. xxxxxx935. He also filed a claim for recurrence of this condition, which OWCP
denied. OWCP suspended his compensation benefits under this file number on June 2, 2016.
4

Supra note 2.

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

of the disease or condition; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.8
Causal relationship is a medical question, which generally requires rationalized medical
opinion evidence to resolve the issue.9 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factors must be
based on a complete factual and medical background.10 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors.11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish bilateral wrist
tendinitis and aggravation of rheumatoid arthritis causally related to the accepted factors of his
federal employment.
In support of his September 30, 2015 occupational disease claim, appellant provided a
series of notes dated from August 30, 2012 through November 3, 2014 from Drs. Compton,
Minesinger, Pham, and Hicks diagnosing rheumatoid arthritis, chronic tendinitis, and
tenosynovitis, as well as chronic hand pain. These notes did not offer an opinion on the causal
relationship between appellant’s diagnosed conditions and his federal employment duties.
Medical evidence that does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship.13
In his November 5, 2015 note, Dr. Hicks diagnosed tenosynovitis of the hand, radial styloid
tenosynovitis, and rheumatoid arthritis. He opined that the repetitive nature of appellant’s job had
caused and exacerbated his condition. Dr. Hicks noted that appellant’s recent diagnosis of
rheumatoid arthritis was also exacerbated by his job duties. While he attributed appellant’s

8

C.D., Docket No. 17-2011 (issued November 6, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

See C.D., id.; Robert G. Morris, 48 ECAB 238 (1996).

10

B.H., Docket No. 18-1219 (issued January 25, 2019).

11

Id.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013);
C.D., supra note 8.
13

S.B., Docket No. 18-1296 (issued January 24, 2019).

5

diagnosed conditions to his employment duties, his opinion was merely conclusory.14 The Board
has held that a medical opinion is of limited probative value if it is speculative and conclusory in
nature.15 A medical opinion must provide an explanation of how the specific employment factors
physiologically caused or aggravated the diagnosed conditions.16 Without medical reasoning
explaining how the accepted employment activities caused or contributed to the diagnosed
condition(s), Dr. Hicks’ report is insufficient to establish the claim.17
As appellant has not submitted rationalized medical evidence to establish a medical
condition causally related to the accepted employment factors, the Board finds that he has not met
his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that bilateral
wrist tendinitis and aggravation of rheumatoid arthritis are causally related to the accepted factors
of his federal employment.

14

B.H., Docket No. 18-1219 (issued January 25, 2019).

15

Id.; M.W., Docket No. 17-0186 (issued March 13, 2018).

16

Supra note 10; V.T., Docket No. 18-0881 (issued November 19, 2018).

17

Supra note 10; R.T., Docket No. 17-2019 (issued August 24, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the March 1, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

